                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ANTHONY ROSIER WILSON,                             CASE NO. 18-cv-06744-YGR
                                   7                  Plaintiff,
                                                                                            ORDER DIRECTING RESPONDENT TO SHOW
                                   8            vs.                                         CAUSE WHY THE PETITION SHOULD NOT
                                                                                            BE GRANTED
                                   9     ROBERT NEUSCHMID,
                                  10                  Defendant.

                                  11

                                  12          Petitioner, a state prisoner, has filed this petition for a writ of habeas corpus pursuant to 28
Northern District of California
 United States District Court




                                  13   U.S.C. § 2254. (Dkt. No. 2.) It does not appear from the face of the petition that it is without

                                  14   merit. Good cause appearing, the Court hereby issues the following orders:

                                  15          1. Respondent shall file with this Court and serve upon Petitioner, within sixty (60) days

                                  16              of the issuances of this Order, an Answer conforming in all respects to Rule 5 of the

                                  17              Rules Governing Section 2254 Cases, showing cause why a writ of habeas corpus

                                  18              should not be issued. Respondent shall file with the Answer a copy of all portions of

                                  19              the relevant state records that have been transcribed previously and that are relevant to

                                  20              a determination of the issues presented by the petition.

                                  21          2. If the Petitioner wishes to respond to the Answer, he shall do s by filing a Traverse

                                  22              with the Court and serving it on the Respondent within sixty (60) days of his receipt of

                                  23              the Answer. Should Petitioner fail to do so, the petition will be deemed submitted and

                                  24              ready for decision sixty (60) days after the date Petitioner is served with Respondent’s

                                  25              Answer.

                                  26          3. Respondent may file with this Court and serve upon Petitioner, within sixty (60) days

                                  27              of the issuance of this Order, a motion to dismiss on procedural grounds in lieu of an

                                  28              Answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules
                                   1                 Governing Section 2254 Cases. If Respondent files such a motion, Petitioner shall file

                                   2                 with the Court and serve on Respondent an opposition or statement of non-opposition

                                   3                 to the motion within sixty (60) days of receipt of the motion and Respondent shall file

                                   4                 with the Court and serve on Petitioner a reply within fourteen (14) days of receipt of

                                   5                 any opposition.

                                   6          4. Extensions of time are not favored, though reasonable extensions will be granted. Ay

                                   7                 motion for an extension of time must be filed no later than fourteen (14) days prior to

                                   8                 the deadline sought to be extended.

                                   9          The Clerk of the Court shall serve a copy of this Order and petition and all attachments

                                  10   thereto upon Respondent and Respondent’s attorney, the Attorney General of the State of

                                  11   California.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: April 12, 2019
                                                                                                    YVONNE GONZALEZ ROGERS
                                  15                                                           UNITED STATES DISTRICT COURT JUDGE
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           2
